The offense is murder; the punishment, confinement in the penitentiary for ten years.
It was charged in the indictment, in substance, that appellant, with malice aforethought, killed Santos Valenzuela by cutting him with a knife.
The homicide occurred in a field where deceased, the appellant, and other parties were picking cotton. According to the testimony of the State, while appellant and deceased were engaged in a fist fight appellant drew a knife with a long blade. Deceased ran in an effort to save his life. Overtaking him, appellant held deceased and stabbed him to death.
It was appellant's contention that he was being attacked by deceased and others, and was swinging his knife to protect himself at the time he stabbed deceased. He testified further that the knife he was using had a blade about one inch in length.
We deem the evidence sufficient to support the judgment of conviction.
No bills of exception are brought forward and no exceptions were leveled at the charge of the court.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.